DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 30, 2022.
Claim 1 has been amended and is hereby entered.
Claim 9 has been cancelled. Claims 4 and 10 were previously cancelled.
Claims 12 – 14 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected cell incubator and non-elected fabric for cell culture, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 28, 2021.
Claims 1 – 3 and 5 – 8 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 and 5 – 8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the thickness of the yarn is 6.2 to 30 µm. Applicant cites Table 3 of the specification as filed as support for this amendment. However, in paragraph [0050] of the specification as filed, Applicant teaches that when the thickness of the slitting yarn is below 7 µm, handleability and mechanical strength may be lowered and the porosity and average pore size may be reduced so that the surface morphology makes it difficult to culture cells. It is not clear that Applicant clearly envisioned any yarn with a thickness below 7 µm as being within the scope of the claimed invention, and therefore the claimed range of 6.2 to 30 µm constitutes new matter.
Claims 2 – 3 and 5 – 8 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101075882, using the previously provided machine translation), in view of McKean (US20150283543A1), Liu (US20180251714) and Krishnan (Krishnan, Ranganathan et al. “Green Processing of Nanofibers for Regenerative Medicine.” Macromol. Mater. Eng. 2013. 298: 1034-1058.).
As per claim 1, Kim teaches:
A yarn for a cell culture scaffold comprising a slitting yarn (In the Abstract, Kim teaches that a nanofiber conjugate yarn is formed from electrospinning and then slitting the yarn into a tape, which is interpreted as reading on the claimed structure.)
Formed by arranging and stacking a plurality of scaffold fibers, having a predetermined width and thickness (Examiner notes that this limitation is a product by process limitation. As the web of Kim is produced by electrospinning nanofibers (Abstract) and electrospinning creates fibers layered on top of one another so that the layer will have a 3-dimensional thickness, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
Wherein the slitting yarn has a basis weight of 7 to 30 g/m2 (Kim teaches that the basis weight of the nanofiber tape, which is interpreted as the claimed slitting yarn, is 0.5 to 100 gsm (Page 4, Paragraph 5.)
Kim does not teach:
Wherein a diameter dispersion coefficient (E) of the scaffold fibers in a diameter distribution of the scaffold fibers is 8 to 25%
Wherein the slitting yarn has a thickness of 7 to 30 µm, and wherein the slitting yarn has a ratio of the basis weight to the thickness of 1: 0.8 to 1.7
Wherein the slitting yarn has an air permeability of 0.8 to 10 cfm
Regarding the claimed diameter dispersion coefficient, McKean teaches a scaffold layer comprising a porous three-dimensional network of electrospun polymer nanofibers (Abstract). McKean teaches that the mean diameter of the polymer nanofibers is from 500 nm to 10 µm and the relative standard deviation, which is interpreted as reading on the claimed diameter dispersion coefficient, is less than or equal to 15% ([0017]). McKean teaches that by providing nanofibers with low variability in the fiber diameters, it is possible to control the scaffold porosity and pore size, which are important factors that affect whether or not cell cultures can successfully grow in the scaffold ([0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the fibers of Kim, wherein the electrospun fibers are formed with a low variability in the fiber diameter, such as within the claimed range, as taught by McKean, motivated by the desire to control the scaffold porosity and pore size to facilitate cell growth ([0076]). 
Regarding the claimed thickness and the claimed ratio, the prior art combination teaches yarns formed from nanofiber nonwoven fabrics (Kim, Abstract) and that these fabrics have a basis weight of 0.5 – 100 gsm (Kim, Page 3, Paragraph 9). The prior art teaches that these nanofiber nonwoven fabrics are useful for cell cultures (McKean, [0017]). 
Liu teaches aligned electrospun fiber sheets ([0148]). These fiber sheets are formed from nanofibers ([0243]). These sheets are used for culturing cells ([Abstract]). PLGA is taught as a material for the fibers ([0075]). Liu teaches that sheets have a thickness of 1 – 20 µm ([0144]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the nanofiber sheets of Liu in the process of the prior art combination to produce slit nanofiber tapes with the claimed thickness because Liu teaches that the thickness is a suitable thickness for nonwoven nanofiber webs that are used for culturing cells ([0144]), which is the same objective as the dressings of the prior art combination (McKean, [0017]). When these sheets of the prior art combination are formed with the thickness of Liu, it would naturally follow that the nanofiber sheets would have the claimed ratio of basis weight to thickness.
Regarding the claimed air permeability, the prior art combination teaches yarns formed by electrospinning (Kim, Page 4, Paragraph 2) and that these yarns can be used for cell culturing (McKean, [0017]). 
Krishnan teaches polymeric nanofibrous scaffolds that can be used for tissue engineering (Page 1035, Left Column, Paragraph 1). These scaffolds are electrospun (Abstract). In Fig. 5, Krishnan shows air permeability values of these scaffolds between 1.2 and 4.2 cfm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an air permeability of the yarn, such as within the range claimed, because Krishnan establishes that this air permeability value is a suitable value for electrospun polymeric nanofibrous scaffolds that are used in tissue engineering.  
The phrase “for a cell culture scaffold” is a statement of intended use that does not further limit the claimed invention. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
As per claim 2, Kim teaches:
Wherein the yarn has a twisted form (Kim teaches that the yarns are twisted [Technical Field])
As per claim 3, Kim teaches:
Wherein the scaffold fibers are formed of any one or more … biodegradable components selected from the group consisting of … PLGA…. (Kim teaches many polymers that can be used in making the yarn, including at least the claimed PGLA [Page 3, Paragraph 10]).
As per claim 5, Kim teaches:
Wherein the slitting yarn has a width of 0.1 to 8 mm (Kim teaches that the width of the nanofiber yarn is preferably 0.1 – 10 mm [Page 6, Paragraph 3])
As per claim 6, Kim teaches:
Wherein the plurality of scaffold fibers have an average diameter of 100 nm to 1 µm (Kim teaches that the diameters of the nanofibers are less than 1 µm [Page 3, Paragraph 9] and in Fig. 2 the average diameter of the nanofiber web is taught to be about 500 nm [Page 6, Paragraph 13]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101075882, using the previously provided machine translation), in view of McKean (US20150283543A1), Liu (US20180251714) and Krishnan (Krishnan, Ranganathan et al. “Green Processing of Nanofibers for Regenerative Medicine.” Macromol. Mater. Eng. 2013. 298: 1034-1058.) as applied to claims 1 - 3, 5 and 6 above, and further in view of Kwon (KR2008104932B, using the attached machine translation).
As per claims 7 and 8, the prior art combination teaches that the yarns can be used in dressing materials for medical applications (Kim, Page 2, Last Paragraph). The prior art combination does not teach:
The nanofiber web comprising a physiologically active component
Kwon teaches non-woven fabrics that can be used for dressings (Page 12, Last Paragraph). Kwon teaches that these dressings contain cell growth factor in order to provide improved skin regeneration efficiency (Page 19, Paragraph 2). Kwon teaches that the cell growth factor can comprise a collagen peptide (Page 17, Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yarns of the prior art combination to include the physiologically active components, including growth promoting agents like peptides, as claimed, motivated by the desire to predictably improve skin regeneration efficiency in wound dressings (Page 19, Paragraph 2). 


Response to Amendments
Applicant’s amendments to the claims, filed June 30, 2022 caused the withdrawal of the rejection of claims 1 – 3, 5 and 6 under 35 U.S.C. 103 as unpatentable over Kim in view of McKean and Liu as set forth in the office action filed March 30, 2022.
Applicant’s amendments to the claims, filed June 30, 2022 caused the withdrawal of the rejection of claims 7 and 8 under 35 U.S.C. 103 as unpatentable over Kim in view of McKean and Liu and further in view of Kwon as set forth in the office action filed March 30, 2022.
Applicant’s amendments to the claims, filed June 30, 2022 caused the withdrawal of the rejection of claim 9 under 35 U.S.C. 103 as unpatentable over Kim in view of McKean and Liu and further in view of Krishnan as set forth in the office action filed March 30, 2022. Claim 9 has been cancelled.

Response to Arguments
Applicant's arguments filed June 30, 2022, have been fully considered but they are not persuasive. 
Applicant argues that the ratio of the basis weight to the thicknesses selected from the combination of prior art references has a much broader range compared to that currently claimed, and that in the McKean reference, only the most broad range of thickness overlaps with the range in the claims. Examiner respectfully disagrees. Initially, Examiner notes that the narrower ranges within the McKean reference do not render the broader ranges less obvious. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). Additionally, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551,554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994). Both the McKean reference and the Liu reference establish that the claimed thickness range of the scaffold was known to be a suitable thickness for cell cultures. Similarly, the Kim reference establishes that the claimed basis weight of the scaffold was known to be a suitable basis weight for cell cultures.
Applicant argues that Examples 2 and 6 of the specification in the instant application show that the ratio of basis weight to the thickness of the slitting yarn outside of the range claimed results in slitting yarns with a lower number of cells both on the surface of and inside the cell culture scaffold. Examiner respectfully disagrees. The cell numbers on the surface and inside the cell culture scaffold are not required by the claimed invention. Furthermore, the difference between the cell numbers in Example 6 compared to Example 3, which does fall within the claimed ratios is less than 10% in terms of the surface cell number and 0% in terms of the inner cell number. Additionally, Example 2 has a basis weight that is almost double that of any of the other Examples, and it is unclear that the decrease in cell number is related to the ratio, as opposed to some other variable, such as the basis weight of the yarn.
Applicant argues that the bell curve relationship between the ratio of thickness to basis weight referred to by the Examiner previously was only based on Table 3 and not the prior art combination, meaning the allegation was based on impermissible hindsight. Examiner respectfully disagrees. The analysis of the data was only in response to Applicant’s arguments that the results were unexpectedly superior. The Table from Table 3 appears to show a predictable relationship between the ratio of thickness to basis weight.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789